Citation Nr: 0841448	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a respiratory 
disorder claimed as chronic bronchitis.

3.  Entitlement to service connection for a right shoulder 
disability, bilateral elbow disability and bilateral wrist 
disability, claimed as arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that denied entitlement to service connection for a 
left shoulder condition claimed as tendonitis, for chronic 
bronchitis, and for arthritis of unspecified joints.  

During the appeal the veteran clarified that he was seeking 
service connection for arthritis of his right shoulder, 
bilateral wrist and bilateral elbow.  The veteran presented 
testimony at a personal hearing in September 2007 before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript was attached to the claims file.

The issues of entitlement to service connection for chronic 
bronchitis and for arthritis of the right shoulder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show a current diagnosis of any disability of the 
left shoulder.  

2.  The competent and probative medical evidence of record 
does not show a current diagnosis of any disability of the 
bilateral wrist and bilateral elbow. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left shoulder 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.307, 3.309 (2008). 

2.  Entitlement to service connection for a bilateral wrist 
disability and bilateral elbow disability claimed as 
arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that addressed 
all three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  In 
addition, the veteran received a rating decision in March 
2005.  This document discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in July 2006.  

Additional VCAA notice regarding the rating of the disability 
and the effective date of the award was sent in March 2006.  
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006).  In 
this case, although the notice provided prior to an initial 
unfavorable decision did not address either the rating 
criteria or effective date provisions that are pertinent to 
the veteran's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records and private treatment records.  The 
veteran submitted private treatment records and was provided 
an opportunity to set forth his contentions during the 
September 2007 hearing before the undersigned Veterans Law 
Judge.  The veteran was afforded a VA medical examination on 
October 2004.  As discussed below, at the October 2004 
examination the veteran presented no complaints or symptoms 
related to his claimed bilateral wrist disability and 
bilateral elbow disability.  Further, the veteran has 
presented no evidence dated during the appeal period showing 
complaints, symptoms, findings or diagnoses related to the 
claimed conditions of a bilateral wrist disability and 
bilateral elbow disability.  In addition, he has testified 
that he has not sought treatment post service for these 
claimed conditions.  Accordingly, a remand for a medical 
examination and opinion is not needed on the issue of a 
claimed bilateral wrist disability and bilateral elbow 
disability.  See McLain v. Nicholson, 21 Vet. App, 319 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Although in April 2006 the veteran wrote that he had no other 
evidence or information to submit, he subsequently submitted 
additional information at his September 2007 hearing with a 
waiver of RO consideration of the additional evidence and 
records.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include arthritis become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2008).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Left shoulder disability

The veteran seeks service connection for a left shoulder 
disability.  He contends that disability was incurred in 
service.

After a careful review of the record, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's claimed left shoulder disability to service.  

Service medical records show that the veteran complained of 
and received treatment for pain of the left shoulder.  On 
examination in June 1977, September 1981 October 1988, and 
September 1993, his upper extremities were clinically 
evaluated as normal.  In June 1993 it was noticed that the 
veteran had unrestricted use of both arms and all fingers.  
In May 1994 the veteran complained of increased arm pain with 
his normal routine and holding arms up.  The assessment was 
muscle fatigue.  In January 1998, the impression was rule out 
arthritis.  X-rays were normal.  He was referred to physical 
therapy.  He had left upper extremity radiculopathy possibly 
secondary to cervical spine degenerative disc disease and 
back pain.  He complained of pain in his left shoulder which 
ached in the elbow and wrist.  The pain was intermittent in 
the left arm.  A physical therapist suspected degenerative 
joint disease of the left shoulder, elbow and wrist; and that 
the veteran had also left "TOS".  In February 1998, the 
entry reflects tendonitis to the bilateral shoulders.  In 
March 1998 he had complaints of his shoulders.  In May 2000, 
after a motor vehicle accident in March 2000, his shoulders 
were normal to inspection.  In January 2003 he was assessed 
with bursitis/tendonitis and pain of the left shoulder.  In 
January 2004, the assessment was most likely osteoarthritis 
of the bilateral shoulders; however, x-rays were normal.

Thus, the Board finds that although the veteran sought 
treatment for left shoulder pain in service and a diagnosis 
of tendonitis was made, a chronic acquired left shoulder 
disability in service is not shown.  

Further, there is no medical evidence of record showing that 
arthritis of the left shoulder manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection for a left shoulder 
disability is not warranted on a presumptive basis.  

At an October 2004 VA general medical examination, the 
history for tendonitis of the left shoulder was onset in the 
1980s with left shoulder pain with lifting over 25 pounds 
which progressively got worse.  On examination, there was no 
joint swelling, effusion or tenderness, no joint laxity, and 
no limitation of motion of a joint.  The left upper extremity 
was normal.  An x-ray of the left shoulder revealed a normal 
shoulder.  On examination, the diagnosis was normal left 
shoulder.  

An x-ray record from a military medical facility in March 
2005 indicates a history of pain in the left shoulder.  The 
findings indicated a mild lateral down sloping of the 
acromion which might predispose to impingement.  The veteran 
was seen in May 2005 for chronic recurring left shoulder pain 
he had while on active duty.  The assessment was recurrent 
left shoulder pain.  

He testified in September 2007 as to the symptoms of his left 
shoulder and that he had not received any injury to his left 
shoulder while on active duty.  He further testified that 
since service he had not sought or received any treatment for 
his left shoulder other than over-the-counter anti-
inflammatory medication.  

In support of his claim the veteran submitted medical 
articles regarding a relationship between shoulder pain and 
disabilities to include arthritis.  A medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998).  However, the medical articles submitted by the 
veteran were not accompanied by the opinion of any medical 
expert linking his shoulder pain to a diagnosed disability.  
Thus, the medical article submitted by the veteran is 
insufficient to establish the required medical nexus opinion 
for causation.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  However, in this case, to the extent the 
veteran is claiming current pain in the left shoulder, the 
medical evidence does not render plausible a claim that the 
complaints of pain in the left shoulder constitute a medical 
disability.  Although there are post service complaints of 
pain, there was no diagnosis of a left shoulder disability.  
The Board notes that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  There is no competent medical evidence of a current 
diagnosis of a left shoulder disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In short, no 
medical opinion or other medical evidence relating a current 
left shoulder disability to service or any incident of 
service has been presented.

The Board recognizes the contentions of the veteran as to his 
left shoulder symptoms.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his assertions do not constitute competent 
medical evidence that he has a left shoulder disability 
linked to service.

Based upon the foregoing, the Board finds that there is no 
competent medical evidence that the veteran currently has a 
left shoulder disability which has been linked to service.  
To the extent that he is complaining of current pain, 
tendonitis or arthritis, there is no probative, competent 
medical evidence of record of a current diagnosis of a 
medical disability.  No probative, competent medical evidence 
exists of a relationship between pain in the left shoulder 
and any continuity of symptomatology asserted by the 
appellant.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

Lacking a current medical diagnosis of a left shoulder 
disability which can be linked to service, service connection 
must be denied.  As the preponderance of the evidence is 
against the claim of service-connection for a left shoulder 
disability, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for claimed left shoulder 
disability is denied.

Bilateral wrist disability and bilateral elbow disability

The veteran seeks service connection for arthritis of the 
bilateral wrist and bilateral elbow.  He claims that his 
duties in service produced a lot of stress to his upper 
extremities which resulted in arthritis of his wrists and 
elbows.  

After a careful review of the record, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's claimed bilateral wrist disability and bilateral 
elbow disability to service.  

Service medical records show that in August 1978 the veteran 
fell off a rocking horse and suffered a sprain of the right 
elbow.  X-rays revealed no fracture or dislocation.  In 
January 1998 the veteran complained of pain in his left 
shoulder, elbow and wrist.  The assessment was rule out 
arthritis and an x-ray was normal.  In the fall of 2001, the 
veteran complained of left wrist pain after playing 
volleyball, which was diagnosed as synovitis and noted as 
resolving at a later appointment.  An x-ray revealed a normal 
left wrist.  Thus, although the veteran sought treatment for 
his left elbow and wrist and right elbow, a chronic acquired 
bilateral wrist disability and bilateral elbow disability in 
service is not shown.

Further, there is no medical evidence of record showing that 
arthritis of the wrists or elbows manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection for a bilateral wrist 
disability and bilateral elbow disability is not warranted on 
a presumptive basis.  

At an October 2004 VA examination during a review of the 
musculoskeletal system and extremities, the veteran 
complained of joint symptoms but did not include any 
complaints of wrists or elbows when stating which joints were 
affected.  On examination, limitation of motion of a joint 
was not noted.  His left and right upper extremities were 
evaluated as normal.  A diagnosis pertaining to wrist and 
elbow disabilities was not shown.  

Private medical records are negative for complaints, 
findings, or diagnosis of bilateral wrist or bilateral elbow 
disabilities.  

The veteran testified in September 2007 that in service in 
recent years he was no longer able to meet specific physical 
requirements that in earlier years he had no problem 
completing.  He testified that the claimed conditions were 
related to his duties in service such as lifting of 
munitions.  The veteran further testified that a diagnosis of 
arthritis had not been provided for these joints.  He denied 
having sought treatment in service for his elbows or wrists.  
Since service he had not received treatment for any of his 
joints other than the over-the-counter medication he took for 
his left shoulder.  

Upon review of the submitted excerpts from the diagnostic 
literature regarding arthritis, the Board notes that it is 
not sufficient to demonstrate the requisite medical nexus for 
a claim for service connection.  This evidence is general in 
nature, and no examiner has specifically related the 
information contained therein to the veteran.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  In short, no 
medical opinion or other medical evidence relating a 
bilateral wrist disability or bilateral elbow disability to 
service or any incident of service has been presented.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  The medical evidence of record does not show 
post service evidence of complaints, findings or diagnosis of 
a bilateral wrist or bilateral elbow disability.  There is no 
competent medical evidence of a current diagnosis of a 
bilateral wrist or bilateral elbow disorder.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board recognizes the contentions of the veteran as to his 
claimed bilateral wrist disability and bilateral elbow 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or 
an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
his assertions do not constitute competent medical evidence 
that the veteran's claimed disabilities of the wrists and 
elbows are linked to service.

Based upon the foregoing, the Board finds that there is no 
competent medical evidence that the veteran currently has a 
bilateral wrist disability and bilateral elbow disability 
which has been linked to service.  There is no probative, 
competent medical evidence of record of a current diagnosis 
of a medical disability of the wrists or elbows.  

Lacking a current medical diagnosis of a bilateral wrist 
disability or bilateral elbow disability which can be linked 
to service, service connection must be denied.  Since the 
preponderance of the evidence is against the claim of 
service-connection for a bilateral wrist disability and 
bilateral elbow disability, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for a bilateral wrist disability and a bilateral 
elbow disability claimed as arthritis is denied. 


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.  

Entitlement to service connection for a bilateral wrist 
disability and bilateral elbow disability claimed as 
arthritis is denied.


REMAND

Further development is needed on the following claims prior 
to appellate review.  

The veteran seeks service connection for a respiratory 
disorder claimed as bronchitis.  Service medical records show 
that the veteran had complaints of, treatment for and a 
diagnosis of bronchitis on several occasions.  At a VA 
general medical examination in October 2004, no pulmonary 
abnormalities were found on inspection, palpation, 
auscultation or percussion.  The veteran submitted results of 
private pulmonary function tests performed in April 2005.  
The report shows the veteran related that he had been exposed 
to jet fuel, jet exhausts, solvents, asbestos and other 
agents while on his job in the service and had some trouble 
with coughing during testing.  The impression was reactive 
airways disease.  As the veteran was seen in service for a 
lung disability, has related exposure to chemical hazards in 
service which is consistent with his job description in 
service, and has a diagnosis of a respiratory disorder shown 
during the appeal, an examination and medical opinion are 
needed before the claim may be fairly adjudicated.  Here, the 
veteran's statements and testimony indicate that his claimed 
pulmonary disorder may be related to service.  The absence of 
a medical opinion addressing this issue requires an 
examination.

In addition, the veteran seeks service connection for a right 
shoulder disability claimed as arthritis.  He contends that 
disability was incurred in service due to the requirements of 
his duties in service.  Service medical records show that the 
veteran sought treatment in service for complaints of right 
shoulder pain, shown as tendonitis in February 1998.  In 
January 2004, the assessment was most likely osteoarthritis 
of the shoulder; however, an x-ray was normal.  Post service, 
an x-ray in October 2004 revealed minimal degenerative change 
of the right acromioclavicular joint; otherwise normal.  The 
Board finds a VA examination necessary to determine if the 
veteran's right shoulder disability is related to or had its 
onset during service.  In this regard, the third prong of 38 
C.F.R. § 3.159(c)(4) requires a VA examination to address the 
etiology of a disability when the veteran seeking service 
connection meets the low threshold requirement that 
"indicates" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the x-ray evidence of degenerative changes of 
the right shoulder in October 2004 indicates that his claimed 
right shoulder disability may be related to service.  The 
absence of a medical opinion addressing this issue requires 
an examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
pulmonary examination to determine the 
nature, extent, onset and etiology of his 
claimed pulmonary disorder.  The claims 
folder should be made available to and 
reviewed by the examiner and should be so 
noted in the report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The rationale for all opinions should be 
provided in a legible report.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that a 
diagnosed pulmonary disorder to include 
the April 2005 diagnosis of reactive 
airways disease had its onset in or is 
related to service or to an incident(s) in 
service.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature, extent, onset and etiology of his 
claimed right shoulder disorder.  The 
claims folder should be made available to 
and reviewed by the examiner and should be 
so noted in the report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The rationale for all opinions should be 
provided in a legible report.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that a 
diagnosed right shoulder disorder to 
include the October 2004 x-ray evidence of 
degenerative change in the right shoulder 
had its onset in or is related to service 
or to an incident(s) in service.  

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


